NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         NOV 17 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 16-10479

                Plaintiff-Appellee,              D.C. No. 1:16-cr-00003-RVM

 v.
                                                 MEMORANDUM*
ALEXANDRA CASTRO MACABALO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                  for the District of the Northern Mariana Islands
                   Ramona V. Manglona, Chief Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Alexandra Castro Macabalo appeals from the district court’s judgment and

challenges her guilty-plea conviction and sentence for perjury, in violation of 18

U.S.C. § 1623(a). Pursuant to Anders v. California, 386 U.S. 738 (1967),

Macabalo’s counsel has filed a brief stating that there are no grounds for relief,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
along with a motion to withdraw as counsel of record. We have provided

Macabalo the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Macabalo waived the right to appeal her conviction. Because the record

discloses no arguable issue as to the validity of the waiver, we dismiss Macabalo’s

appeal as to her conviction. See United States v. Watson, 582 F.3d 974, 986-88

(9th Cir. 2009).

      With respect to Macabalo’s sentence, our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds

for relief, except that the written judgment, which reflects a 21-month custodial

sentence, is inconsistent with the district court’s oral pronouncement of a 20-month

sentence. Accordingly, we affirm Macabalo’s sentence but remand the case with

instructions to make the judgment consistent with the oral pronouncement. See

United States v. Hernandez, 795 F.3d 1159, 1169 (9th Cir. 2015) (remanding for

the district court to make the written judgment consistent with the unambiguous

oral pronouncement of sentence).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED in part; AFFIRMED in part; REMANDED to correct the

judgment.




                                         2                                    16-10479